Name: Commission Regulation (EC) No 1412/98 of 2 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities3. 7. 98 L 189/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1412/98 of 2 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 3. 7. 98L 189/2 ANNEX to the Commission Regulation of 2 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 58,5 999 58,5 0805 30 10 382 61,1 388 60,7 524 34,0 528 65,8 999 55,4 0808 10 20, 0808 10 50, 0808 10 90 388 70,3 400 86,1 404 90,5 508 96,5 512 73,9 524 67,6 528 66,3 804 106,0 999 82,2 0808 20 50 388 107,3 512 89,0 528 94,0 999 96,8 0809 10 00 052 196,2 064 152,3 999 174,3 0809 20 95 052 324,4 060 167,5 064 164,2 068 158,8 400 284,1 999 219,8 0809 30 10, 0809 30 90 052 151,9 999 151,9 0809 40 05 624 272,0 999 272,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.